Citation Nr: 0315253	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  02-14 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from June 1962 until February 
1964.  Enlistment in the United States Army Reserves is also 
indicated from June 1977 to September 1988.  This matter 
comes before the Board of Veterans' Appeals (BVA or Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Indianapolis, 
Indiana.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.


2.  In a February 1993 Board decision, service connection for 
a right knee disability was denied.

3.  The evidence added to the record since February 1993, 
when viewed in the context of the entire record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1993 Board decision denying the veteran's 
claim of entitlement to service connection for a right knee 
disability is final.  38 U.S.C.A. §§ 7103(a) and 7104 (West 
2002).

2.  The evidence received subsequent to the February 1993 
Board decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for a 
right knee disability have not been met.  38 U.S.C.A. 
§§ 5108, 5103, 5103A, 5107(b), 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2002); 38 C.F.R. § 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law apply to the veteran's claim.  The 
Board further finds that development of the issue on appeal 
has proceeded in accordance with the law. 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision and statement of the case apprised the 
veteran of the reasons and bases for the VA decision, as well 
as the applicable law.  An October 2001 letter apprised the 
veteran of the information and evidence he needed to submit 
to substantiate his claim, as well as VA's development 
assistance.  Based on the above, the Board finds that the 
requirements under the VCAA with respect to the duty to 
notify have been satisfied in this case and that no further 
notice is required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports are of record, including a Line of 
Duty Determination and a Physical Examination Board Report.  
Additionally, the file contains private and VA post service 
clinical reports.  Finally, transcripts of the veteran's 
personal hearing before the RO in November 1989, and of his 
January 2003 videoconference hearing before the undersigned 
are associated with the claims file.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).   As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist the veteran in developing the facts necessary 
for his claim has been satisfied.  See Elkins v. West, 12 
Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West Supp. 
2002)(eliminates the concept of a well-grounded claim).

Discussion

The veteran initially raised a claim of entitlement to 
service connection for a right knee disability in November 
1988.  The RO considered and denied that claim in a June 1989 
rating decision.  The veteran disagreed with that 
determination and initiated an appeal.  The matter came 
before the Board in February 1991 and again in February 1992.  
In both instances the Board ordered remands to accomplish 
further development.  The Board decided the issue in a 
February 1993 decision that denied the claim.  The evidence 
of record at that time included the veteran's service medical 
records, his contentions, including those raised at a 
personal hearing, and VA treatment records.  The claim was 
denied on the basis that although the veteran was treated 
during service for a right knee disability, such disability 
preexisted service and was not shown to have been aggravated 
by such service.  In April 2000 the veteran sought to reopen 
his claim.

As noted above, the Board denied the veteran's claim in 
February 1993.  A decision of the Board is final unless the 
Chairman orders reconsideration.  38 U.S.C.A. §§ 7103(a) and 
7104(a); 38 C.F.R. § 20.1100.  The veteran has not requested 
reconsideration of the Board's February 1993 decision.  
Moreover, the veteran was advised of his right to appeal the 
Board's decision to the United States Court of Appeals for 
Veterans Claims.  He did not do so.  Therefore, the Board's 
1993 decision is final. 

Once again, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  In the present case, 
the evidence submitted subsequent to the last final prior 
denial by the Board in February 1993 includes an August 2001 
letter from R.C.M., Jr., M.D. of the Orthopedic Centers and 
VA treatment reports dated in 2002.  Such evidence reveals 
that the veteran had been treated for a right knee disability 
since 1984, and that arthroscopic surgeries were performed in 
March 1984, September 1984 and March 1985.  The August 2001 
private physician's letter also indicated that the veteran's 
right knee was reinjured while on active duty.  Such facts 
were already established by evidence of record at the time of 
the February 1993 Board decision.  Thus, such evidence is 
cumulative and redundant, and is not "new" under 38 C.F.R. 
§ 3.156(a).  

The evidence submitted subsequent to the last final Board 
decision in February 1993 also includes VA outpatient 
treatment reports dated in 2002.  Such evidence only serves 
to establish a current disability, which is not in dispute.  
Thus, such evidence is not "new" under 38 C.F.R. 
§ 3.156(a).

Also added to the record since February 1993 is an undated 
lay statement from SSG. I.B., Jr., as well as statements from 
the veteran in support of his claim.  The lay statement 
contends that the veteran injured his right knee during 
active duty training.  However, such fact has already been 
demonstrated and is not in dispute.  Therefore, this evidence 
also is cumulative and redundant, and is not "new" under 
38 C.F.R. § 3.156(a).  

In addition to being cumulative and redundant, the 
submissions added to the record subsequent to the February 
1993 Board decision do not support the veteran's contention 
that his current right knee disability was aggravated by 
active service.  To be material, the evidence must be (a) 
relevant in that it bears directly and substantially on the 
matter under consideration, and (b) so significant, either by 
itself or with other evidence, that it must be considered in 
order to fairly decide the claim.  See 38 C.F.R. § 3.156(a) 
(emphasis added).  The basis of the Board's denial in 
February 1993 was that there was a lack of competent medical 
evidence to establish that the veteran's preexisting knee 
disorder was aggravated as a result of active service.  
Despite the post-1993 submissions, that evidence remains 
lacking in this case.  As the additional evidence does not 
demonstrate aggravation, it does not bear directly and 
substantially upon the specific matter under consideration, 
and as such, the evidence is not "material" under 38 C.F.R. 
§ 3.156(a).  

In conclusion, the evidence received subsequent to February 
1993 is not new and material and does not serve to reopen the 
claim for service connection for a right knee disability.  


ORDER


New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for a right knee disability is denied.



____________________________________________
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

